Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 1 of 41 Page ID #5150




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

 EAGLE FORUM, an Illinois Not-for-
 Profit Corporation,

         Plaintiff,

 v.                                            Case No. 16-CV-00946-NJR

 PHYLLIS SCHLAFLY’S AMERICAN
 EAGLES, a Virginia Not-for-Profit
 Corporation,

         Defendant.

                        MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

      Pending before the Court are the Bill of Costs (Doc. 233) and Motion for Attorneys’

Fees and Nontaxable Expenses (Doc. 234) filed by Defendant Phyllis Schlafly’s American

Eagles (“PSAE”). PSAE seeks $11,073.65 in costs and $610,243.80 in attorneys’ fees and

nontaxable expenses. Plaintiff Eagle Forum (“EF”) has filed an Objection (Doc. 236) to

PSAE’s Bill of Costs and an Opposition (Doc. 240) to PSAE’s Motion for Attorneys’ fees

and Nontaxable Expenses. For the reasons set forth below, PSAE’s Bill of Costs are

granted in part and denied in part, and PSAE’s Motion for Attorneys’ Fees and

Nontaxable Expenses is granted in part and denied in part.

                        FACTUAL & PROCEDURAL BACKGROUND

      After four years in the trenches, six separate legal battles in jurisdictions across the




                                       Page 1 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 2 of 41 Page ID #5151




country,1 media campaigns,2 and a never-ending army of lawyers, politicians, and

entities, this Court is still working to untangle just one section of the legal web between

these battling powers.

        The battle here is between PSAE and EF. PSAE and EF are both nonprofit

organizations formed by Phyllis Schlafly that support causes related to the modern

conservative political ideology. (Doc. 43, p. 6; Doc. 203-2, pp. 2-6). EF was created in 1975

(Id.). PSAE, formally named Citizen Empowerment League, was created in 2015 (Doc. 43,

p. 9). As discussed in Eagle Forum v. Phyllis Schlafly’s Am. Eagles, 451 F. Supp. 3d 910, 914

(S.D. Ill. 2020), Citizen Empowerment League’s name was changed to PSAE, after Phyllis

Schlafly’s own daughter, Anne Schlafly Cori, and other members of EF’s directors held

an illegal April 11, 2016 board meeting,3 voted to change leadership and ultimately took

control of EF’s assets (Doc. 203-12, 50-51; Doc. 43, p. 9).

        PSAE was comprised mostly of the minority board members, including Phyllis

Schlafly, and ex-leadership from EF (Id. at 10). According to EF, PSAE solicited support

and funds from EF’s donors without permission and used EF’s assets and resources—

including EF’s money; intellectual, real, and personal property; mailing lists; and P.O.

Box (Doc. 43, p. 11). PSAE denied the allegation, but admitted to using Schlafly’s name



1 EF, PSAE, Eagle Trust Fund (“ETF”), Eagle Forum Education and Legal Defense Fund (“EFELDF”), the
Schlafly children, and related individuals and entities have legal battles in the Circuit Court for Madison
County, Illinois (“Madison County case”), the Circuit Court for St. Louis County, Missouri, the United
States District Court for the Eastern District of Missouri, the United States Circuit Court of Appeals for the
Eighth Circuit, the United States District Court for the District of New Jersey, and the United States District
Court for the Western District of Pennsylvania.
2 EF planned to pro-actively schedule media appearances to discuss the suit (Doc. 234-3).
3 On July 11, 2019, the court in the Madison County case held that the EF meeting on April 11, 2016 was

conducted in violation of the then-existing Bylaws of EF (Doc. 234-2, p. 9)


                                               Page 2 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 3 of 41 Page ID #5152




and image along with employing phrases like “Our Eagle Leaders,” “my American

Eagles,” and “loyal supporters” who have been fighting “for decades” (Id. at p. 11). EF

also      alleges     that    PSAE       registered    two      unauthorized       websites,

www.psamericaneagles.org and www.psamericaneagles.com, using its e-mail address

on its behalf (Id. at pp. 10-11). PSAE admits registering the websites and states that it

never intended to sell, transfer, or assign the websites to a third party for gain (Doc. 203,

p. 5).

         After three years of discovery, ten hearings and conferences (Docs. 25, 44, 53, 63,

67, 73, 97, 109, 139, 193), and a multitude of briefing and orders over the course of this

case, the Court was under the impression that the parties finally produced all documents

responsive to each other’s written discovery requests. In April 2019, Magistrate Judge

Daly ordered PSAE to provide the documents identified in Doc. 161 for inspection by the

Court (Doc. 171). PSAE timely responded and indicated that it had already produced

many of those documents to EF’s directors (Doc. 172). For four months, EF did not contest

PSAE’s production, but when PSAE filed its Motion for Summary Judgment (Doc. 202),

EF woke up and filed its Rule 56(d) Motion to Deny or Defer Consideration of PSAE’s

Motion for Summary Judgment (Doc. 206) noting that “it is essential that [EF] be able to

review all of the documents to which it is entitled, especially those that PSAE has

improperly refused to produce for years” (Id. at p. 4). As a result, Magistrate Judge Daly

ordered that further documents referred to in Doc. 161 be produced to EF in her order of

November 13, 2019 (Doc. 212).




                                        Page 3 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 4 of 41 Page ID #5153




      Indeed, on November 27, 2019, EF represented to the undersigned in its Motion to

Stay or In the Alternative for Continuance of Trial Setting “that PSAE has finally

produced all the documents responsive to [EF]’s written discovery requests, [EF] is in a

position to complete factual depositions” (Doc. 215, p. 6). On January 23, 2020, the Court

denied both EF’s Rule 56(d) Motion and Motion to Stay and ordered Eagle Forum

Foundation (“EFF”) to produce documents disclosing the “amounts and dates of

individual donations and all other information encompassed within Requests 1, 2 and 5”

(Doc. 228). EFF failed to comply with the Court’s January 23, 2020 order. On March 16,

2020, this Court ordered EF to respond to PSAE’s Motion for Contempt (Doc. 229) by

March 23, 2020 and state why the Court should not hold EF in contempt for its failure to

comply with the January Order (Doc. 230). Neither EF nor EFF complied with this Court’s

March 16, 2020 order.

      Despite EF and EFF withholding documents from PSAE, this Court granted

PSAE’s Motion for Summary Judgment on April 1, 2020 (Doc. 232). PSAE filed its Bill of

Costs (Doc. 233) and moved for attorneys’ fees and nontaxable expenses (Doc. 234). EF

filed its Objections to PSAE’s Bill of Costs (Doc. 236) and its Opposition to PSAE’s Motion

for Attorneys’ Fees (Doc. 240).

                                        ANALYSIS

I.    PSAE’s Bill of Costs

A. PSAE is the Prevailing Party Under Federal Rule of Civil Procedure 54(d)

      Although EF lost on all its claims, EF argues that PSAE is not a prevailing party

because PSAE’s counterclaims were dismissed with prejudice (Doc. 236, p 4). These


                                       Page 4 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 5 of 41 Page ID #5154




counterclaims, according to EF, were substantial and EF prevailed, thus “it cannot be said

that PSAE is the prevailing party ‘as to the substantial part of the litigation.’” (Id.).

Accordingly, EF argues “[t]his mixed outcome requires the Court to exercise its discretion

that both [EF] and PSAE bear their own costs.” (Id.). This Court disagrees.

       “[U]nless a federal statute, these rules, or a court order provides otherwise, costs—

other than attorney’s fees—should be allowed to the prevailing party.” FED. R. CIV. P.

54(d). The prevailing party for purposes of Rule 54(d) is the party that prevails with

regard to a substantial part of the litigation. Testa v. Vill. of Mundelein, 89 F.3d 443, 447

(7th Cir. 1996). “[W]hen one party gets substantial relief it ‘prevails’ even if it doesn’t win

on every claim.” Slane v. Mariah Boats, Inc., 164 F.3d 1065, 1068 (7th Cir. 1999).

       The Seventh Circuit and some of its district courts have denied a litigant’s bill of

costs and ordered the parties to bear their own costs when a case is a “mixed outcome.”

Most of these decisions, however, recognize a case as a “mixed outcome” when the

plaintiff prevails on at least one claim. See Testa, 89 F.3d at 447 (mixed outcome and court

denied costs to the plaintiff when plaintiff lost on false arrest claim, but won $1,500 on

malicious prosecution claim); Baker v. Lindgren, 856 F.3d 498, 502 (7th Cir. 2017) (mixed

outcome and court denied costs to the plaintiffs even though plaintiffs recovered $30,000

on two claims); Ello v. Brinton, 2019 WL 6975093, at *2 (N.D. Ind. Dec. 20, 2019) (mixed

outcome and court denied costs to defendant when plaintiff only won on breach of

contract claim); Masud v. Rohr-Grove Motors, Inc., 2016 WL 3418567, at *1 (N.D. Ill. June

22, 2016) (mixed outcome and court denied costs to plaintiff when “[plaintiff] won on one

claim, her hostile work environment claim, but she received only modest relief in


                                         Page 5 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 6 of 41 Page ID #5155




comparison with what she sought, and she lost on the two retaliation claims”); Thorncreek

Apartments I, LLC v. Vill. of Park Forest, 123 F.Supp.3d 1012, 1014 (N.D. Ill. 2015) (mixed

outcome and court denied costs to both plaintiff and defendants when plaintiff only won

on several claims against two of eleven defendants); Ellis v. Cty. Club Hills, 2012 WL

4009701, at *2 (N.D. Ill. Sept. 12, 2012) (mixed outcome and court denied costs to plaintiff

when plaintiff lost on summary judgment to one defendant, lost on excessive force claim

as to another defendant, but won at least nominal damages on a separate excessive force

claim); Gonzalez v. City of Elgin, 2010 WL 4636638, at *2 (N.D. Ill. Nov. 8, 2010) (mixed

outcome and court denied costs to both plaintiff and defendant when “jury concluded

that three of the seven [d]efendants violated two of the six [p]laintiffs’ constitutional state

law rights”); Biomet Inc. v. TACT Med. Instruments Inc., 2005 WL 1563429, at *8 (N.D. Ind.

June 30, 2005) (mixed outcome and court denied costs to both plaintiff and defendant

when plaintiff ultimately prevailed on the declaratory judgment claims, but lost on its

claim for breach of best efforts clause).

       At the same time, other district courts in the Seventh Circuit have granted a

prevailing party’s bill of costs when a case is a “mixed outcome.” See Springer v. Ethicon,

Inc., 2018 WL 1453553, at *12 (N.D. Ill. Mar. 23, 2018) (granting costs to plaintiff though

the “jury returned a verdict in [plaintiff’s] favor on the negligent misrepresentation claim,

[but] it found for defendants on the negligence and strict liability claims and declined to

award punitive damages”); E.E.O.C. v. Wal-Mart Stores, Inc., 2000 WL 1162029, at *1 (S.D.

Ill. June 29, 2000) (granting costs to plaintiff though jury’s verdict found for defendant on

plaintiff’s sexual harassment claim, but in favor of plaintiff on her retaliation claim).


                                         Page 6 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 7 of 41 Page ID #5156




        District courts within the Seventh Circuit also have recognized a case as a potential

“mixed outcome” though summary judgment was granted in favor of defendant. See

Small Bus. Lending, LLC v. Pack, 2020 WL 4059642, at *3 (S.D. Ind. July 20, 2020) (“mixed

outcome” even though defendant prevailed on plaintiff’s motion for preliminary

injunction and its motion for summary judgment, but plaintiff “successfully opposed

[defendant’s] Motion to Dismiss, and [defendant] ultimately destroyed the laptop hard

drive on which [plaintiff] claims he had saved information to which he was not entitled”);

Hugunin v. Land O’Lakes, Inc., 2015 WL 12834301, at *2 (N.D. Ill. Nov. 9, 2015) (“mixed

outcome” even though the court granted summary judgment in favor of defendant on all

of plaintiff’s claims, but plaintiff “successfully raised the defense of laches at trial so he

may now use [defendant’s] mark . . . .”). In Small Bus. Lending, LLC, 2020 WL 4059642, and

Hugunin, 2015 WL 12834301, however, the courts still granted costs to defendant. 4

        The dismissal of PSAE’s counterclaims, at most, makes this a “mixed outcome”

case which requires this Court to provide “at least a modicum of explanation when

entering an award of costs.” Cengr v. Fusibond Piping Sys., Inc., 135 F.3d 445, 454 (7th

Cir.1998). Here, PSAE is still the prevailing party because this Court granted PSAE’s

motion for summary judgment. See Hudson v. Nabisco Brands, Inc., 758 F.2d 1237, 1242 (7th

Cir. 1985), overruled on other grounds by Provident Bank v. Manor Steel Corp., 882 F.2d 258

(7th Cir. 1989) (finding that “when a district court grants a party’s motion for summary



4 This Court has found one district court case from the Seventh Circuit, Oglesby v. Coca-Cola Bottling Co. of
Chicago/Wisconsin., 640 F. Supp. 32, 34 (N.D. Ill. 1985), where the court denied defendant’s motion for costs
although defendant won on summary judgment because much of the discovery costs were related to the
issues on which defendant lost.


                                               Page 7 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 8 of 41 Page ID #5157




judgment, that litigant is a ‘prevailing party’ for purposes of the rule”); see e.g., Weeks v.

Samsung Heavy Indus. Co., 126 F.3d 926, 944 (7th Cir. 1997) (noting that the defendant was

the “prevailing party” under FRCP 54(d) because “the district court granted summary

judgment in its favor on all counts”).

       Exploring the Seventh Circuit’s other analytical approaches to determine which

litigant is the “prevailing party” under Rule 54(d) does not help EF. One analytical

approach is comparing the amount a litigant is ultimately awarded with the amount it

originally sought. See Perlman v. Zell, 185 F.3d 850, 859 (7th Cir. 1999) (noting that

“[plaintiff’s] modest recovery (modest in relation to his original demand, that is) implies

that the defendants won more of the dispute than they lost”). Here, EF received nothing.

       Another approach is the “single significant issue,” which turns on which party

prevailed on the main issue in dispute. Northbrook Excess & Surplus Ins. Co. v. Procter &

Gamble Co., 924 F.2d 633, 641 (7th Cir. 1991); see e.g., Rice v. Sunrise Express, Inc., 237 F.

Supp. 2d 962, 969 (N.D. Ind. 2002) (noting that plaintiff “prevailed on the central issue in

her lawsuit, that is, on her claim that [d]efendant violated the FMLA. This is a substantial

part of the litigation. The fact that her damage award was only $720.00 does not alter this

conclusion”). Here, the significant issues were alleged trademark infringement and

unfair competition. The Court entered final judgment in PSAE’s favor on these claims

(Doc. 231).

       The Seventh Circuit and its district courts also designate a litigant as a “prevailing

party” when they attain “substantial relief.” See e.g., Slane, 164 F.3d at 1068 (although both

the plaintiff and defendant had each won two claims, plaintiff was the prevailing party


                                         Page 8 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 9 of 41 Page ID #5158




because a $225,000 jury award constitutes “substantial relief”); Warfield v. City of Chicago,

733 F. Supp. 2d 950, 954 (N.D. Ill. 2010) (acknowledging that two defendants were granted

summary judgment, but plaintiff was the prevailing party because “the jury ultimately

entered a verdict in [p]laintiffs’ favor and awarded over $240,000 in damages against

[d]efendants”). At the risk of being redundant, EF received nothing.

       Not only is PSAE the “prevailing party” under the Seventh Circuit’s analytical

approaches and because it was granted summary judgment, but functionally EF failed at

what it sought out to do. EF brought this case to impact PSAE’s ability to compete with

EF, and PSAE defeated EF’s claims at summary judgment. Accordingly, PSAE is the

“prevailing party” and is entitled to costs.

B. Recoverable Costs Under Federal Rule of Civil Procedure 54(d)(1)

       28 U.S.C. § 1920 specifies the costs that may be recovered pursuant to Rule 54(d)(1).

The costs explicitly allowed by § 1920 are: (1) fees of the clerk and marshal; (2) fees for

printed or electronically recorded transcripts necessarily obtained for use in the case;

(3) fees and disbursements for printing and witnesses; (4) fees for exemplification and the

costs of making copies of any materials where the copies are necessarily obtained for use

in the case; (5) docket fees under section 1923 of this title; and (6) compensation of court

appointed experts, compensation of interpreters, and salaries, fees, expenses, and costs

of special interpretation services under section 1828 of this title. 28 U.S.C. § 1920.

       The Seventh Circuit has noted that the rule provides a “presumption that the

losing party will pay costs but grants the court discretion to direct otherwise.” Rivera v.

City of Chicago, 469 F.3d 631, 634 (7th Cir. 2006). “The presumption in favor of awarding


                                        Page 9 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 10 of 41 Page ID #5159




 costs to the prevailing party is difficult to overcome, and the district court’s discretion is

 narrowly confined—the court must award costs unless it states good reasons for denying

 them.” Weeks, 126 F.3d at 945 (7th Cir. 1997) (citing Congregation of the Passion, Holy Cross

 Province v. Touche, Ross & Co., 854 F.2d 219, 222 (7th Cir. 1988)). “Generally, only

 misconduct by the prevailing party worthy of a penalty or the losing party’s inability to

 pay will suffice to justify denying costs.” Id.

        PSAE seeks a total of $11,073.65 in costs (Doc. 233). EF argues that “PSAE makes

 no attempt to meet its burden regarding costs . . . [and] nothing was done by PSAE to

 show why any of these costs were necessary or reasonable” (Doc. 236, p. 4). However,

 “the losing party bears the burden of an affirmative showing that taxed costs are not

 appropriate.” Beamon v. Marshall & Ilsley Tr. Co., 411 F.3d 854, 864 (7th Cir. 2005) (citing

 M.T. Bonk Co. v. Milton Bradley Co., 945 F.2d 1404, 1409 (7th Cir. 1991)). The prevailing

 party is “not required to submit a bill of costs containing a description so detailed as to

 make it impossible economically to recover photocopying cost.” Northbrook Excess &

 Surplus Ins. Co., 924 F.2d at 643. Instead, the party must “provide the best breakdown

 obtainable from retained records.” Id. (citing Levka v. City of Chicago, 107 F.R.D. 230, 231

 (N.D. Ill. 1985)).

        EF first contests PSAE’s $200 in pro hac vice fees. EF cites to several district court

 cases within the Seventh Circuit in support of the notion that pro hac vice fees are not

 taxable costs, but EF ignores the fact that the Seventh Circuit also has affirmed the award

 pro hac vice fees as costs. See United States v. Emergency Med. Assocs. of Illinois, Inc., 436 F.3d

 726, 730 (7th Cir. 2006) (finding no abuse of discretion in awarding pro hac vice fees to


                                           Page 10 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 11 of 41 Page ID #5160




 defendant who prevailed in a qui tam action). Not only are pro hac vice fees recoverable,

 but also PSAE’s pro hac vice fees are reasonable. Unlike the excessive and unreasonable

 request to recover pro hac vice fees in Indiana Coal. for Pub. Educ. - Monroe Cty. & S. Cent.

 Indiana, Inc. v. McCormick, 2018 WL 6003970, at *3 (S.D. Ind. Nov. 15, 2018), where only

 one of the three attorneys admitted pro hac vice signed his name to any substantive filings,

 PSAE only had one pro hac vice fee for Mr. Elster (Doc. 233). Mr. Elster also signed his

 name to substantive filings and appeared at least at one status conference (Docs. 203, 208,

 210, 225, 227, 229, 234). Thus, the Court, in its discretion, allows PSAE’s request for $200

 in pro hac vice fees.

        Next, EF challenges PSAE’s $35.00 fee for service of summons and subpoena

 because PSAE “has provided no evidence of this cost” (Doc. 236). Prevailing parties may

 recover service costs that do not exceed the Marshals Service’s fees regardless of who

 effected service. Collins v. Gorman, 96 F.3d 1057, 1060 (7th Cir.1996). Not only are PSAE’s

 fees less than the Marshals Service, but also it would be preposterous to force PSAE to

 explain the $35.00 fee considering the high cost of attorney time. Cf. Nat’l Org. for Women,

 Inc. v. Scheidler, 750 F.3d 696, 698 (7th Cir. 2014) (acknowledging that “[n]o sensible legal

 system requires parties to waste $60 of lawyers’ time to explain spending $6 on making

 a copy of something”).

        EF also challenges PSAE’s $10,016.15 fee for transcripts of various depositions and

 copies of video-recorded depositions (Doc. 236, p. 6). EF does not object to the number of

 depositions taken, or whether particular depositions were unnecessary or unreasonable.

 Instead, EF objects generally “that many of these expenses cannot be considered


                                        Page 11 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 12 of 41 Page ID #5161




 necessary or reasonable, despite PSAE’s failure to provide any reasoning as to why the

 transcripts were necessary and reasonable” (Doc. 236, p. 7). The Court disagrees. PSAE’s

 deposition transcript costs were reasonably necessary as PSAE used deposition

 transcripts in its Motion for Summary Judgment. Because EF fails to make specific

 objections regarding cost of exhibits, price per page, e-transcripts, handling and delivery,

 attendance of reporter, or copies, this Court will not deduct such charges or engage in

 further analysis.

        As to EF’s objection to PSAE’s $4,232.50 fee for obtaining video recordings, the

 Court agrees. While a video deposition is a taxable cost under Rule 54 and § 1920, Little

 v. Mitsubishi Motors N. Am., Inc., 514 F.3d 699, 702 (7th Cir. 2008), PSAE’s cost of obtaining

 copies of the videos are generally not permissible. See Deckers Outdoor Corp. v. Australian

 Leather Pty. Ltd., 2020 WL 4723980, at *8 (N.D. Ill. July 13, 2020) (“[a]ttorney convenience

 is an insufficient justification for obtaining video depositions”).

        EF’s objection to PSAE’s $488.90 fee for printing is also sustained. PSAE has failed

 to provide bills, invoices, or receipts showing what was printed. As a result, the Court

 cannot determine whether the printing was necessary for use in this matter, and the Court

 will not award PSAE’s cost.

        Further, EF’s objection of PSAE’s $333.60 fee for exemplification and the costs of

 making copies is sustained. While PSAE provided more details than the request for its

 printing fees, PSAE does not describe what was copied. Because the Court cannot

 determine whether the copies were necessary for use in this matter, this Court will not

 award PSAE’s cost for making copies.


                                         Page 12 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 13 of 41 Page ID #5162




 C. Costs Incurred But Not Paid

        As to any remaining costs, EF argues that PSAE failed to establish that these costs

 were actually paid by PSAE (Doc. 236, p. 8). In support of this argument, EF relies on

 pages 19 through 21 of PSAE’s Bill of Costs and conclusively argues that it “clearly lists

 ‘Eagle Forum Education and Legal Defense Fund,’ not PSAE, as the client of Riezman

 Berger and payee of the costs billed” (Id.). EF continues noting that “the only logical

 conclusion from PSAE’s submission is that an entity that is not a party to this case,

 [EFELDF], incurred these costs” (Id.).

        The Seventh Circuit has acknowledged:

        Awards of costs, no less than damages, are limited to actual outlays or
        obligations. If [a party’s] friend were a printer . . . , and donated duplicating
        services . . ., [the party] could not recover the ‘reasonable value’ of these
        services as part of [its] costs.

 Neal v. Honeywell, Inc., 191 F.3d 827, 833 (7th Cir. 1999). At least one district court has held

 that “Neal establishes that a prevailing party may recover only costs it actually paid.” See

 Indiana Coal. for Pub. Educ. - Monroe Cty. & S. Cent. Indiana, Inc., 2018 WL 6003970, at *2

 (noting that “[d]onated or otherwise uncharged costs may not be recovered”).

        Declining PSAE the remaining $5,983.65 in costs would be improper. First, EF’s

 attorneys misread pages 19 through 21 of PSAE’s Bill of Costs. EFELDF is not listed as

 the payee. Instead, pages 19 through 21 of PSAE’s Bill of Costs list the “Client Sort” as

 EFELDF. Second, listing EFELDF as the “Client Sort” and not PSAE does not show that

 EFELDF incurred PSAE’s costs. Listing EFELDF as the “Client Sort” shows how PSAE’s

 counsel organizes its files. The reasons why PSAE’s counsel listed EFELDF as the “Client



                                          Page 13 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 14 of 41 Page ID #5163




 Sort” could have been as simple as counsel representing EFELDF in the Madison County

 case and deciding to not have different client numbers for PSAE and EFELDF for this and

 other litigation. Third, pages 19 through 21 of PSAE’s Bill of Costs are only related to the

 $333.60 fee for exemplification and the costs of making copies (Doc. 233, p. 19-21). Even

 if this Court assumed that EFELDF paid for these costs, the Court has already deducted

 the $333.60 fee from PSAE’s total request. And finally, $5,783.65 of the remaining

 $5,983.65 in costs are directly related to depositions and transcripts of depositions—

 which includes PSAE, not EFELDF on the invoices. Accordingly, EF’s argument that

 PSAE failed to establish that these costs were actually paid by PSAE is rejected.

 D. PSAE’s Conduct is Not Worthy of a Penalty

        To deny a bill of costs on the grounds of misconduct, the prevailing party must

 engage in misconduct “worthy of a penalty.” Congregation of the Passion, Holy Cross

 Province, 854 F.2d at 222. The Seventh Circuit has suggested that misconduct worthy of a

 penalty may include “calling unnecessary witnesses, raising unnecessary issues, or

 otherwise unnecessarily prolonging the proceedings . . . .” Id. Only “exceptional

 circumstances” warrant a complete denial of costs. Overbeek v. Heimbecker, 101 F.3d 1225,

 1228 (7th Cir. 1996). The Seventh Circuit has found a prevailing party’s misconduct is

 “worthy of a penalty” where counsel:

        inexplicably refused over a dozen offers of the policy limit, needlessly
        pursued a trial, appealed the jury’s decision not to award punitive damages
        even though the defendants were judgment-proof, vanished for large
        periods of time, frivolously argued for dual coverage, and even wasted time
        and resources hailing [the losing party] into [a state] court for no apparent
        reason.



                                        Page 14 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 15 of 41 Page ID #5164




 Id. Additionally, the Northern District of Illinois has found that a reduction of costs was

 warranted where “[d]efendants’ attorneys engaged in repeated obstreperous pretrial

 conduct,” and sanctioned Defendants “for failure to comply with this Court’s discovery

 orders on multiple occasions.” Fairley v. Andrews, 2008 WL 961592, at *2 (N.D. Ill. Apr. 8,

 2008). Another court in the Northern District of Illinois found that the defendants’

 misconduct was “worthy of penalty” where “defendants had given statements about that

 aspect of the incident that contradicted their sworn statements to the Court—upon which

 the Court had relied . . . .” Matthews v. Debus, 2020 WL 5353280, at *8 (N.D. Ill. Sept. 6,

 2020).

          The alleged misconduct is centered around PSAE’s obstruction of discovery.

 “[O]bstruction of discovery might, in some context, constitute the type of ‘misconduct’

 that could warrant a denial of costs.” Beam v. Petersen, 2011 WL 4431815, at *2 (N.D. Ill.

 Sept. 22, 2011), aff’d sub nom, 494 F. App’x 630 (7th Cir. 2012). But even in cases where

 defendants have obstructed discovery and are sanctioned, courts have held that “[t]he

 alleged misconduct [ ] falls well short of that in Overweek and Fairley and accordingly does

 not justify a complete denial of costs.” IWOI, LLC v. Monaco Coach Corp., 2013 WL 870208,

 at *1 (N.D. Ill. Mar. 6, 2013) (declining to deny the prevailing party’s bill of costs even

 when the party failed to produce a highly relevant email); see also Fairley, 2008 WL 961592,

 at *3 (finding that defendants’ conduct warranted only a reduction in costs—not a

 complete denial of costs, though the defendants were sanctioned for their failure to

 comply with the court’s discovery orders).




                                        Page 15 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 16 of 41 Page ID #5165




        The magnitude of PSAE’s alleged obstruction in this case falls well short of

 “exceptional circumstances.” Discovery is often contentious, and this case was no

 different, as Magistrate Judge Daly noted:

        In the instant case, there has been a distinct lack of cooperation amongst the
        attorneys in resolving discovery matters. Multiple discovery dispute
        conferences have already been held.

 (Doc. 69, p. 3). But a “distinct lack of cooperation” is not an “exceptional circumstance.”

 PSAE was never sanctioned. PSAE was never held in contempt (Docs. 153, 169).

 Magistrate Judge Daly even noted that PSAE and ETF adequately explained that their

 failure to comply with certain orders was due to the appeals process and a myriad of

 attorney-client privilege issues (Doc. 153). EF’s objection to any award of costs based on

 alleged misconduct by PSAE is overruled.

 II.    PSAE’s Motion for Attorneys’ Fees and Nontaxable Expenses

        This Court notes that EF’s Opposition to PSAE’s Motion for Attorneys’ Fees

 (Doc. 234) was not timely filed. Local Rule 7.1(c) allows an adverse party in a civil case to

 respond 30 days after service of a motion to remand, to dismiss, for judgment on the

 pleadings, for summary judgment, to suppress, and all post-trial motions. SDIL-LR 7.1

 (c). Local Rule 7.1(g) provides, in part:

        A party opposing a motion not listed in subsection (c) shall have 14 days
        after service of the motion to file a written response. Failure to file a timely
        response to a motion may, in the Court’s discretion, be considered an
        admission of the merits of the motion.

 SDIL-LR 7.1 (g).




                                         Page 16 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 17 of 41 Page ID #5166




        A motion for attorneys’ fees is not listed in Local Rule 7.1(c), thus EF had 14 days

 from service of PSAE’s Motion for Attorneys’ Fees to file its response. Here, PSAE filed

 its Motion for Attorneys’ Fees on April 8, 2020. Fourteen days from April 8, 2020 was

 April 22, 2020. While EF filed its opposition to PSAE’s Bill of Costs on April 22, 2020, EF

 filed its opposition to PSAE’s Motion for Attorneys’ Fees on May 8, 2020.

        Nonetheless, the Court declines to strike EF’s Opposition to PSAE’s Motion for

 Attorneys’ Fees (Doc. 240), because it was submitted prior to the Court’s ruling on fees

 and PSAE’s counsel has had adequate opportunity to respond substantively to the

 submission. Additionally, striking EF’s Opposition to PSAE’s Motion for Attorneys’ Fees

 when PSAE’s own counsel, Riezman Berger, P.C., never provided EF with evidence

 supporting the hours worked and rates claimed would be extremely prejudicial.

 A. PSAE is the Prevailing Party Under the Lanham Act

        Under the Lanham Act, courts “in exceptional cases may award reasonable

 attorneys’ fees to the prevailing party.” 15 U.S.C. § 1117(a). A litigant is a “prevailing

 party” “for attorney’s fees purposes if they succeed on any significant issue in litigation

 which achieves some of the benefit the parties sought in bringing suit.” Hensley v.

 Eckerhart, 461 U.S. 424, 433 (1983) (internal quotation omitted). “[T]o be considered a

 prevailing party . . . [a party] must be able to point to a resolution of the dispute which

 changes the legal relationship between itself and the defendant.” Texas State Teachers

 Ass’n v. Garland Indep. Sch. Dist., 489 U.S. 782, 792 (1989) (citations omitted).

        Evaluating the change of legal relationship to determine whether PSAE is a

 “prevailing party” does not assist EF’s argument that PSAE is not the prevailing party.


                                         Page 17 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 18 of 41 Page ID #5167




 This Court recognizes that defeating counterclaims may certainly change the litigants’

 legal relationship, but here the dismissal of PSAE’s counterclaims did not change the

 parties’ relationship. Unlike Hugunin, 2015 WL 12834301, where the plaintiff was allowed

 to use the mark in its business when it defeated the defendant’s counterclaims, here the

 dismissal of PSAE’s counterclaims only confirmed that “Ms. Cori and her organizations

 hold equal right to use the imagery as does Mr. Schlafly . . . .” (Doc. 99, p. 9).

        Rather, PSAE is the “prevailing party” under 15 U.S.C. § 1117(a). EF brought

 claims for state law conversion; federal and state law trademark and service mark

 infringement, unfair competition, and dilution; and federal cybersquatting (Doc. 40). All

 of EF’s claims failed (Doc. 231). The Court’s dismissal with prejudice materially altered

 the legal relationship of the parties, to the benefit of PSAE. EF did not bring this case to

 attain a ruling that it held equal right to use the imagery of Phyllis Schlafly. EF, as one of

 Ms. Cori’s organizations, already had that right because Phyllis Schlafly’s rights of

 publicity descend just like traditional property, and “all Ms. Schlafly’s heirs would have

 equal interest and equal right to use her image in commerce” (Doc. 99, p. 9). Accordingly,

 PSAE is the prevailing party under the Lanham Act.

 B. This is an Exceptional Case Under the Lanham Act

        To award PSAE attorneys’ fees under 15 U.S.C. § 1117(a), the case must be

 “exceptional.” The Supreme Court recognizes an “exceptional” case:

         [as] simply one that stands out from others with respect to the substantive
        strength of a party’s litigating position (considering both the governing law
        and the facts of the case) or the unreasonable manner in which the case was
        litigated.



                                         Page 18 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 19 of 41 Page ID #5168




 Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554 (2014). “District courts

 may determine whether a case is ‘exceptional’ in the case-by-case exercise of their

 discretion, considering the totality of the circumstances.” Id. To assist district courts, the

 Supreme Court pointed to a nonexclusive set of factors including “frivolousness,

 motivation, objective unreasonableness (both in the factual and legal components of the

 case) and the need in particular circumstances to advance considerations of

 compensation and deterrence.” Id. (quoting Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 (1994)

 (citations omitted)). “[A] case presenting either subjective bad faith or exceptionally

 meritless claims may sufficiently set itself apart from mine-run cases to warrant a fee

 award.” Id. at 555 (citing Noxell Corp. v. Firehouse No. 1 Bar-B-Que Rest., 771 F.2d 521, 526

 (D.C. Cir. 1985)).

        Considering the totality of the circumstances, PSAE is entitled to attorneys’ fees

 because of EF’s exceptionally meritless claims. For instance, without having a federal

 registration for “American Eagles,” “Our Eagle Leaders,” “my American Eagle leaders,”

 “loyal supporters,” and “Phyllis Schlafly’s Eagle Forum,” EF filed suit alleging

 infringement (Doc. 231, p. 13). As for the claims surrounding the “EAGLE FORUM”

 trademark, “PSAE brought a cogent argument to the table that EF refused to address,

 shirking its burden based on the basic fundamentals of summary judgment caselaw in

 seminal cases such as Celotex” (Id. at p. 14). EF’s dilution claims were also easily defeated

 as to “EAGLE FORUM,” “American Eagles,” “Our Eagle Leaders,” “my American Eagle

 leaders,” “loyal supporters,” and “Phyllis Schlafly’s Eagle Forum” because of their lack

 of distinctiveness and their multi-source use amongst Schlafly’s entities (Id. at p. 16).


                                         Page 19 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 20 of 41 Page ID #5169




 Finally, EF’s cybersquatting claim fizzled as PSAE registered a variation of its own name,

 which did not offend EF’s mark (Id. at p. 17).5

         EF and its directors were also objectively unreasonable throughout this case by

 adding to the cost and aggravation of this case by their discovery and litigation tactics.

 As early as March 2017, EF’s directors filed a motion for Rule 45 contempt against

 America’s Future, Inc. (“AFI”) for AFI’s alleged failure to respond to the subpoena

 (Doc. 50). But the subpoena was not even valid as it failed to tender the appropriate

 witness fee (Doc. 69). By May 2018, EF’s directors filed another motion for contempt

 (Doc. 132). Magistrate Judge Daly recommended this Motion for Civil Contempt be

 denied (Doc. 153). Despite EF’s repeated allegations of PSAE’s discovery abuses, EF’s

 directors did not even object to Magistrate Judge Daly’s Report and Recommendation,

 and this Court adopted it in its entirety (Doc. 168). Besides the motions for contempt, EF’s

 directors filed at least three reply briefs (Docs. 91, 138, 143),6 and EF filed one Motion to

 Strike PSAE’s Reply Brief (Doc. 211). Local Rule 7.1(c) provides that reply briefs should

 only be filed in exceptional circumstances. SDIL-LR 7.1 (c). There were not three separate

 exceptional circumstances in this case. Instead, these reply briefs and EF’s Motion to

 Strike “merely generate[d] more briefing that the Court must read and address”

 (Doc. 228).



 5 EF also brought a theory of conversion outside its theories under the Lanham Act. Despite three years to
 obtain evidence supporting its conversion theories, when responding to PSAE’s concerns about EF’s
 conversion claims, EF never presented facts about a specific fund or checks that were converted by PSAE
 (Id. at p. 7).
 6 Magistrate Judge Daly allowed EF’s directors to file an 8-page reply brief to PSAE’s Response in

 Opposition to Plaintiff’s Motion for Civil Contempt (Doc. 140). Spencer Fane’s Erik Solverud and Eric Block
 filed an 11-page reply brief (Doc. 143).


                                              Page 20 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 21 of 41 Page ID #5170




         A deeper review of the record does not help EF. For instance, as early as 2016,

 PSAE moved to stay this case because the Madison County case involved the same claims

 (Docs. 15, 16). EF’s directors contested this motion and represented that this case is a

 straightforward trademark infringement action and the Madison County case is not

 relevant because PSAE is not even a party to that litigation (Doc. 33).7 But by November

 2019, after PSAE filed its Motion for Summary Judgment, EF conveniently added PSAE

 as a party in the Madison County case. Then EF filed a Motion to Stay (Doc. 215) and

 represented at the December 12, 2019 status conference that the Court should stay this

 case because PSAE was added to the Madison County case, which would address EF’s

 conversion claims (Doc. 237, p. 5). But as Judge David Dugan recognized in the Madison

 County case, this “[C]ourt is left with the impression that EF did not want the SDIL

 litigation regarding conversion to end on summary judgment” (Doc. 247-1, p. 8).

         Even if repeated unsuccessful motions for contempt, frivolous reply briefs, and

 EF’s “whack-a-mole” approach to litigation8 could be construed as “playing hard,”9 EF’s

 refusal to prosecute makes this case exceptional. In April 2019, Magistrate Judge Daly

 ordered PSAE to provide the documents identified in Doc. 161 for inspection by the Court

 (Doc. 171). PSAE timely responded and indicated that it had already produced many of


 7 The original complaint filed included a conversion claim (Doc. 1, p. 12). EF’s directors omitted this fact in
 their Opposition to PSAE’s Motion to Stay.
 8 In the Madison County case, Judge David Dugan recognized EF’s tactics as a “sort of ‘whack-a-mole’

 approach to litigation, although inventive and some might say, tactically sophisticated, is the very thing
 that the public policy behind the doctrine of res judicata seeks to address—that litigation should have an
 end and that no person should be unnecessarily harassed with a multiplicity of lawsuits” (Doc. 247-1, p. 8)
 (emphasis added) (citations omitted).
 9 The Seventh Circuit has acknowledged that “[p]laying hard—by the rules—cannot suffice to make a case

 exceptional under § 1117(a).” TE-TA-MA Truth Found.-Family of URI, Inc. v. World Church of the Creator, 392
 F.3d 248, 264 (7th Cir. 2004).


                                                Page 21 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 22 of 41 Page ID #5171




 those documents to EF’s directors (Doc. 172). As noted above, for four months, EF did not

 contest PSAE’s production, but when PSAE filed its Motion for Summary Judgment

 (Doc. 202), EF filed its Rule 56(d) Motion to Deny or Defer Consideration of PSAE’s

 Motion for Summary Judgment (Doc. 206) noting that “it is essential that [EF] be able to

 review all of the documents to which it is entitled, especially those that PSAE has

 improperly refused to produce for years” (Id. at p. 4). Magistrate Judge Daly, as a result,

 ordered that further documents referred to in Doc. 161 be produced to EF in her order of

 November 13, 2019 (Doc. 212). On November 27, 2019, EF represented to this Court in its

 Motion to Stay or In the Alternative for Continuance of Trial Setting “that PSAE has

 finally produced all the documents responsive to [EF]’s written discovery requests, [EF]

 is in a position to complete factual depositions” (Doc. 215, p. 6).

        EF’s presentation of alleged discovery abuses by PSAE in EF’s Objections to

 PSAE’s Bill of Costs (Doc. 236) and Opposition to PSAE’s Motion for Attorneys’ fees

 (Doc. 240) is a further example of its objectively unreasonable behavior. PSAE was neither

 sanctioned nor held in contempt in this case (Docs. 153, 169). Yet, EF insists that PSAE is

 not entitled to attorneys’ fees because it engaged in significant discovery abuses. At best,

 EF points out that in February 2020, six months after PSAE filed its Motion for Summary

 Judgment, EF was served with thousands of highly relevant pages of documents relevant

 to negotiable instruments made payable to EF, but deposited in bank accounts belonging

 to PSAE (Doc. 240, p. 9). These allegations are significant, but EF misleadingly omits its

 reasons for the delay in alerting this Court of the February 2020 production. Indeed, EF

 could have filed a motion for reconsideration of the denials of its Motion under Rule 56(d)


                                        Page 22 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 23 of 41 Page ID #5172




 (Doc. 206) and EF’s Motion to Stay (Doc. 215). EF also had around two months to file

 something to alert this Court of PSAE’s February 2020 production before this Court ruled

 on PSAE’s Motion for Summary Judgment on April 1, 2020. 10

         By bogging down this Court with its frivolous briefing11 and additional

 information from the Madison County case, EF hoped to cover up the fact that EFF was

 ordered on January 23, 2020 to produce documents disclosing the “amounts and dates of

 individual donations and all other information encompassed within Requests 1, 2 and 5”

 (Doc. 228, p. 6). EFF failed to comply with the Court’s January 23, 2020 order. On March

 16, 2020, this Court ordered EF to respond to PSAE’s Motion for Contempt (Doc. 229) by

 March 23, 2020 and state why the Court should not hold EF in contempt for its failure to

 comply with the January order (Doc. 230). Neither EF nor EFF complied with this Court’s

 March 16, 2020 order.

         From the Court’s perspective, it appears that EF waited to alert the Court of the

 February 2020 production because of the risk of EFF being forced to comply with this

 Court’s orders. Faced with this possibility, EF chose to sit on its hands and wait to see if

 its claims survived summary judgment. After failing, EF now wants to rely on the

 February 2020 production, which only produced documents relevant to the very

 conversion claims that EF’s attorney, James P. Sanders, a Partner of SmithAmundsen,




 10 EF also does not identify who served it with these documents. If it was PSAE, then this is significant. But
 EF notes in its earlier filing, its Objections to PSAE’s Bill of Costs, that “PSAE, EFELDF, and ETF produced
 hundreds, if not thousands, of pages of new documents” (Doc. 236, p. 10-11). EFELDF and ETF are not
 defendants in this case.
 11 EF copied entire sections of its Objections to PSAE’s Bill of Costs (Doc. 236, pp. 9-10) and included it in

 its Opposition to PSAE’s Motion for Attorney Fees (Doc. 240, pp. 6-7).


                                               Page 23 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 24 of 41 Page ID #5173




 LLC, told the Court that EF would drop once PSAE answered in the Madison County

 case, “so it will transform this case into something that truly does need to be dealt with

 in federal court . . . .” (Doc. 237, p. 5).

         Accordingly, this is an exceptional case, and PSAE is entitled to attorneys’ fees. 12

 C. Amount in Attorneys’ Fees to Award PSAE

         To calculate the fee, the district court generally begins with the “lodestar”—the

 product of the hours reasonably expended on the case multiplied by a reasonable hourly

 rate. Montanez v. Simon, 755 F.3d 547, 553 (7th Cir. 2014). “Although the lodestar yields a

 presumptively reasonable fee . . . the court may nevertheless adjust the fee based on

 factors not included in the computation,” such as the time and labor required, the novelty

 or difficulty of the case, the degree of the success achieved, the experience and ability of

 the attorneys, the adequacy of the documentation of the hours, and whether appropriate

 billing judgment was used. Id. at 553.




 12 This Court recognizes that PSAE may have engaged in unreasonable litigation tactics in other cases, but
 the Court restricts its analysis to the parties’ litigation tactics in this case. While courts have looked at the
 pattern of litigation in patent cases to determine whether a case is exceptional, looking at the parties’
 litigation tactics in other cases would be imprecise. See e.g., SFA Sys., LLC v. Newegg Inc., 793 F.3d 1344, 1350
 (Fed. Cir. 2015) (“pattern of litigation abuses characterized by the repeated filing of patent infringement
 actions for the sole purpose of forcing settlements, with no intention of testing the merits the merits of one’s
 claims is relevant to a district court’s exceptional determination under § 285”). If this was a typical
 trademark case, where a litigant is genuinely trying to protect intellectual property rights, then this Court
 would consider applying this pattern of litigation concept because of the overlap between patent and
 trademark law. See e.g., S Indus., Inc. v. Centra 2000, Inc., 249 F.3d 625, 629 (7th Cir. 2001) (acknowledging a
 party’s pattern of abusive and improper litigation which “have burdened the courts of this circuit”). Not
 only is this not a typical trademark infringement case, but also PSAE is not repeatedly filing infringement
 or dilution actions like a repeated filer. Instead, PSAE and its related entities and EF and its related entities
 are battling it out against each other in multiple jurisdictions over similar, yet different issues. The litigation
 tactics by PSAE in those other cases do not make PSAE’s tactics in this case exceptional. EF can, if
 appropriate, seek recourse in those other jurisdictions.


                                                 Page 24 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 25 of 41 Page ID #5174




         “The party seeking an award of fees” must “submit evidence supporting the

 hours worked and rates claimed” in support of the lodestar. Hensley, 461 U.S. at 433. “[I]f

 the lawyers fail to carry that burden, the district court can independently determine the

 appropriate rate.” Montanez, 755 F.3d at 553. “As to the reasonableness of the hours

 expended, when a fee petition is vague or inadequately documented, a district court may

 either strike the problematic entries or (in recognition of the impracticalities of requiring

 courts to do an item-by-item accounting) reduce the proposed fee by a reasonable

 percentage.” Harper v. City of Chicago Heights, 223 F.3d 593, 605 (7th Cir. 2000). “Whichever

 option the district court chooses, it is required to ‘provide a concise but clear explanation

 of its reasons for the fee award’ that is sufficient to permit appellate review. Id. (citing

 Ohio-Sealy Mattress Mfg. Co. v. Sealy Inc., 776 F.2d 646, 658 (7th Cir. 1985), quoting Hensley,

 461 U.S. at 437).

    i.      Hours Worked

         The hours worked component of the lodestar must exclude hours not reasonably

 expended, including “excessive, redundant, or otherwise unnecessary” hours. Hensley,

 461 U.S. at 434. In determining whether hours are reasonable, the Court must determine

 whether the task would normally be billed to a paying client and whether certain tasks

 could easily be delegated to non-professional assistants. Spegon v. Catholic Bishop of

 Chicago, 175 F.3d 544, 553 (7th Cir. 1999).

         PSAE’s documentation for the portion related to Riezman Berger’s fees lack hours

 worked and explanations for the amounts billed in this case (Doc. 234-8). PSAE did not

 provide this information because Riezman Berger was worried that itemized billing


                                         Page 25 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 26 of 41 Page ID #5175




 entries would disclose information and strategies that relate to the pending Madison

 County case (Id. at p. 15). The declaration from Riezman Berger then explained that it is

 willing to provide the Court itemized billing for this matter in camera (Id.).

        Allowing PSAE to submit its itemized billing now in camera would be against

 Seventh Circuit and Supreme Court jurisprudence. “The Seventh Circuit has made it very

 clear that a fee applicant must show the time spent on specific tasks rather than simply

 the total time spent on a bundle of tasks.” Bretford Mfg., Inc. v. Smith Sys. Mfg. Co., 421 F.

 Supp.2d 1117, 1119 (N.D. Ill. 2006). The Supreme Court has also made it very clear that a

 fee applicant must show the time spent on specific tasks by acknowledging the following:

        The most useful starting point for determining the amount of a reasonable
        fee is the number of hours reasonably expended on the litigation multiplied
        by a reasonable hourly rate. This calculation provides an objective basis on
        which to make an initial estimate of the value of a lawyer’s services. The
        party seeking an award of fees should submit evidence supporting the
        hours worked and rates claimed. Where the documentation of hours is
        inadequate, the district court may reduce the award accordingly.

 Hensley, 461 U.S. at 433.

        Also, as noted in PSAE’s Motion for Attorneys’ Fees (Doc. 234), a party seeking

 attorneys’ fees must file a motion within fourteen days of an entry of judgment. FED. R.

 CIV. P. 54(d). Riezman Berger did not provide its itemized billing at the time of filing

 within the fourteen-day requirement. “[I]t [is] [ ] not the judge’s responsibility to make

 up for the lawyers’ lack of documentation.” Montanez, 755 F.3d at 559. Certainly, Riezman

 Berger’s detailed time entries could have divulged strategic information, but this does

 not relieve PSAE of its burden. Riezman Berger could have taken several precautions to




                                         Page 26 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 27 of 41 Page ID #5176




 protect its information; the fact that Riezman Berger offered to later provide itemized

 billing in camera after the deadline does not relieve Riezman Berger of its burden.

        District courts within the Seventh Circuit have found similar proposals to be an

 unattractive way of resolving the issue of disclosing strategic information in billing

 records. In Cumulus Radio Corp. v. Olson, 2015 WL 3407438, at *4 (C.D. Ill. May 27, 2015),

 the plaintiff chose to redact its records and offered the court the opportunity to review its

 records in camera. The court agreed that “allowing [the] [court] ex parte access to

 [p]laintiff’s invoices would deprive [defendant] of the opportunity to make arguments

 regarding the reasonableness of the time entries.” Id. Like Cumulus Radio Corp, allowing

 Riezman Berger to submit its itemized billing for this matter in camera would deprive EF

 the opportunity to contest the reasonableness of Riezman Berger’s time entries.

        Indeed, Riezman Berger has not even provided what courts have noted as

 “lumped” entries. Courts reviewing “lumped” entries have reduced entries by 15% to

 50% or even stricken the lumped entries as non-compensable. See, e.g., Am. Massage

 Therapy Ass’n v. Folkers, 2006 WL 8459840, at *5 (N.D. Ill. Apr. 13, 2006) (reducing all

 lumped time entries by 15%); Heriaud v. Ryder Transp. Servs., 2006 WL 681041, at *8 (N.D.

 Ill. Mar. 14, 2006) (reducing lumped entries by 50%); In re Wiedau’s, Inc., 78 B.R. 904, 908

 (Bankr. S.D. Ill. 1987) (striking the lumped entries as non-compensable). Like lumping,

 Riezman Berger’s itemization “prevents the Court from finding out exactly how much

 time was spent on a particular task, it also prevents the Court from determining whether

 that time was reasonably spent.” In re Subpoenas Issued to Danze, Inc., 2006 WL 211942, at

 *3 (N.D. Ill. Jan. 18, 2006) (reducing lumped entries by 50%).


                                        Page 27 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 28 of 41 Page ID #5177




         This Court has found a number of cases where district courts within the Seventh

 Circuit have ordered the party seeking attorneys’ fees to file unredacted itemizations in

 camera without automatically striking the requested fees. In those cases, however, the

 party seeking attorneys’ fees at least provided redacted versions to the opposing party in

 its motion for attorneys’ fees. See e.g., Eastby v. Collinsville Cmty. Unit Sch. Dist. No. 10,

 2008 WL 746920, at *1 (S.D. Ill. Mar. 18, 2008) (party initially filed redacted legal bills due

 to attorney-client privilege, but later ordered to produce unredacted bills for in camera

 review); Stragapede v. City of Evanston, 215 F. Supp.3d 708, 724–25 (N.D. Ill. 2016) (party

 initially filed redacted legal bills due to privileged attorney-client communications or

 confidential attorney work product, but later directed to file an unredacted version of the

 billing records ex parte and under seal); Cuff v. Trans States Holdings, Inc., 2013 WL 140607,

 at *1 (N.D. Ill. Jan. 11, 2013), aff’d, 768 F.3d 605 (7th Cir. 2014) (ordering the plaintiff to

 revise itemizations, “eliminating redactions where possible and, where impossible, to

 submit an unredacted copy to chambers for evaluation”).

         Riezman Berger submitted thirteen pages of invoices.13 The Court has reviewed

 these invoices to determine whether counsel’s time was reasonably expended for this case

 and not on other litigation. This review revealed that Riezman Berger’s time must be

 excluded because this Court cannot separate compensable and non-compensable time.

 See e.g., Moore v. Madigan, 2014 WL 6660387, at *11 (C.D. Ill. Nov. 24, 2014) (applying

 “across-the-board reductions where the total number of hours attributable to



 13See Appendix A (presenting a list of Riezman Berger’s invoices by date and providing the docket activity
 that took place during those invoices).


                                              Page 28 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 29 of 41 Page ID #5178




 compensable work is uncertain”); Bretford Mfg., Inc., 421 F.Supp.2d at 1119 (“[W]hen the

 time records do not describe tasks with particularity, and do not reveal the amount of

 time claimed to have been spent on each particular task, the judge is in no position to

 make a reasonable estimate of the amount of time that should have been required. This

 is the problem with ‘block billing,’ where the attorney simply lists a string of tasks

 performed on a particular day and the total time spent on them, without indicating how

 much time was spent on each of the tasks. Time records prepared in that manner clearly

 do not satisfy the documentation requirements of Hensley.”).

        Henry Elster (“Elster”) and John Dale Stobbs (“Stobbs”) submitted twelve time

 sheets showing the total time spent on this case to date as 281.9 hours (Doc. 234-8). A

 review of their itemized billing allows this Court to separate compensable and non-

 compensable time. EF contends, however, that Elster’s and Stobbs requests are

 unreasonable based on (1) PSAE being represented by three lawyers from Riezman

 Berger; (2) multiple entries are for work pertaining to the counterclaims PSAE filed and

 had dismissed on October 20, 2017; (3) duplicative work already performed by other

 attorneys; and (4) the number of entries where Stobbs “review[ed]” documents and

 pleadings that “PSAE’s separate attorneys had already worked on or reviewed

 themselves, or for the Stobbs Law Office to attend depositions and court appearances

 which were already attended by multiple other attorneys representing PSAE” (Doc. 240,

 pp. 17-18).

        “A request for attorney’s fees should not result in a second major litigation.”

 Hensley, 461 U.S. at 437. However, “duplicative time that could not be reasonably be billed


                                       Page 29 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 30 of 41 Page ID #5179




 to a client also cannot be billed to an adversary through a fee-shifting statute . . . .” Gibson

 v. City of Chicago, 873 F. Supp. 2d 975, 989 (N.D. Ill. 2012). The Seventh Circuit has advised

 courts to scrutinize fee petitions carefully for duplicative time. Jardien v. Winston Network,

 Inc., 888 F.2d 1151, 1160 (7th Cir. 1989). Yet just because two lawyers have billed for the

 same task does not mean the hours should be deducted. See Tchemkou v. Mukasey, 517

 F.3d 506, 511–12 (7th Cir. 2008). The relevant inquiry remains whether the time was

 “reasonably expended.” Id.

            The Court has reviewed the entries objected to by EF and finds that many of the

 entries between Elster and Stobbs are duplicative.14 Both Elster and Stobbs charged for

 reading the same court orders, discovery documents, and deposition transcripts

 (Doc. 234-8). Also, both Elster and Stobbs attended the same depositions and status

 conferences. Accordingly, the Court will reduce the duplicative time by 50 percent, from

 21.6 hours to 10.8 hours for Stobbs and from 28.6 hours to 14.3 hours for Elster.

            As for EF’s argument on Elster’s fees related to PSAE’s dismissed counterclaims,

 the Court agrees (Doc. 240, p. 17). Nonetheless, the Court understands that some of this

 time was spent on Elster reviewing the case and analyzing the history of the litigation.

 Accordingly, the Court will reduce this time by 50 percent, from 5.5 to 2.25 hours.

            Approximately 30.6 hours of Stobbs’s time was spent “reviewing discovery,”

 “reviewing pleadings,” “reviewing PSAE’s file,” and “reviewing filings in PSAE case”

 (Doc. 234-8). Given the vague nature of these time entries, it is impossible for the Court




 14   See Appendix B (presenting a chart showing the duplicative entries of both Elster and Stobbs).


                                                 Page 30 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 31 of 41 Page ID #5180




 to determine whether these hours were truly necessary and not duplicative, or otherwise

 non-compensable. Accordingly, the Court will reduce this time by 50 percent, from 30.6

 hours to 15.3 hours.15

       ii.      Hourly Rates

             A reasonable hourly rate is the local market rate for the attorney’s services.

 Montanez, 755 F.3d at 553. “The best evidence of an attorney’s market rate is his or her

 actual billing rate for similar work.” Id. (citing Pickett v. Sheridan Health Care Ctr., 664 F.3d

 632, 639-40 (7th Cir. 2011)). If that figure is not available, a court also may rely on

 “evidence of rates charged by similarly experienced attorneys in the community” for

 similar work and evidence of fee awards the attorney has received in similar cases. Id.

 (citing Johnson v. GDF, Inc., 668 F.3d 927, 933 (7th Cir. 2012)).

             Stobbs claims his hourly rate was $350. Elster claims his hourly rate was $240 in

 2019 and $250 in 2020.16 Both Stobbs and Elster’s Declaration explain that these rates are

 reasonable for this region. Based on the type of case, the complexity of litigation, and the

 billing rates in this region, the Court agrees and finds these rates reasonable. See e.g., N.

 Am. Van Lines, Inc. v. N. Am. Moving & Storage, Inc., 2020 WL 1130339, at *2 (N.D. Ind.

 Mar. 6, 2020) (acknowledging that “$400 is presumptively appropriate as the market rate

 for partner work in this trademark infringement action”); Craig v. Popmatters Media, Inc.,

 448 F. Supp. 3d 844, 849 (N.D. Ill. 2020) (noting that hourly rates of $425 and $250 in

 intellectual-property matters were reasonable where one of the attorneys submitted



 15   See Appendix C (presenting a chart showing Stobbs’s vague entries).
 16   Notably, Riezman Berger has not even provided its hourly rates.


                                                Page 31 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 32 of 41 Page ID #5181




 “evidence that in 2013, one of his clients was awarded fees at the hourly rate of $409.00,

 [his] standard rate at the time, in an action in the Southern District of Illinois . . . .”).

      iii.      Lodestar Calculation

             For the reasons set forth above, the Court has calculated the total lodestar as

 follows:

                            Requested         Disallowed            Total                            Total
         Attorney                                                                    Rate
                              Hours             Hours               Hours                           Award
  John Dale Stobbs            80.40               26.1               54.3           $350           $19,005.00
    Henry Elster              197.3              16.55              180.75        $240-$250       $43,627.0017
   Riezman Berger               ?                 All                 0               ?              $0.00


             The Supreme Court has recognized that the “‘product of reasonable hours times a

 reasonable rate’ normally provides a ‘reasonable’ attorney’s fee . . . .” Blum v. Stenson, 465

 U.S. 886, 897 (1984) (quoting Hensley, 461 U.S. at 434). Upon determining the lodestar

 amount, however, a court may adjust the award in light of such factors as the degree of

 success, awards in similar cases, the novelty of the case, and the relationship between the

 fees incurred and the damages awarded. See Hensley, 461 U.S. at 436. “Precision is

 impossible in such calculations, and the district court is entitled to considerable discretion

 in arriving at an award that it deems reasonable.” Sottoriva v. Claps, 617 F.3d 971, 976 (7th

 Cir. 2010). Nevertheless, the district court must provide some explanation justifying its

 decision. Id.


 17Out of Elster’s 197.3 requested hours, 172.6 of the hours were billed in 2019. All of the disallowed hours
 from Elster were from hours worked in 2019. Thus, Elster’s 2019 total hours is 156.05 hours, the difference
 between 172.6 hours and 16.55 hours. To determine the total award, this Court had to calculate the total
 award of Elster’s 2019 attorney’s fees and the total award of his 2020 attorney’s fees. Elster’s 2019 total
 award is $37,452.00 (Elster’s 2019 total hours, 156.05, multiplied by his 2019 rate of $240). Elster’s 2020 total
 award is $6,175.00 (Elster’s 2020 total hours, 24.7 hours, multiplied by his 2020 rate of $250).


                                                 Page 32 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 33 of 41 Page ID #5182




         This Court has already considered factors like the customary fees and whether the

 fee is fixed or contingent in determining the number of hours and hourly rates. The Court

 also notes that PSAE may not have obtained “excellent results” because its counterclaims

 were dismissed (Doc. 99) and it lost on at least one discovery motion (Doc. 97), but this

 Court will not reduce the lodestar amount based on these facts. A review of the record

 shows that Elster and Stobbs did not appear in this case until April and May 2019—well

 after PSAE’s counterclaims were dismissed and much of the fight over discovery was

 over.

         Finally, this Court certainly understands discovery was contentious and arguably

 impacted every factor noted in Hensley. In fact, if this Court granted the fees requested

 from Riezman Berger, then the Court would have evaluated whether a reduction is

 warranted based on the manner in which Riezman Berger approached the litigation. See,

 e.g., ADT Sec. Servs., Inc. v. Lisle Woodridge Fire Prot. Dist., 86 F. Supp. 3d 857, 870 (N.D. Ill.

 2015) (reducing attorneys’ fee award by 10% to reflect “the overly contentious manner in

 which some aspects of this case were litigated”). Here, however, neither Elster nor Stobbs

 litigated in a manner which this Court believes requires a reduction. Most of the battle

 over discovery took place between counsel for EF’s directors, Spencer Fane, and counsel

 for PSAE, Riezman Berger.

         As such, this Court will not make a reduction to the lodestar amount. Stobbs is

 awarded $19,005.00 in fees. Elster is awarded $43,627.00. The Court declines to add

 interest to these amounts.




                                           Page 33 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 34 of 41 Page ID #5183




 D. PSAE’s Nontaxable Costs

         “A claim for attorney’s fees and related nontaxable expenses must be made by

 motion unless the substantive law requires those fees to be proved at trial as an element

 of damages.” FED. R. CIV. P. 54(d)(2)(A). A party’s motion must “specify the judgment

 and the statute, rule, or other grounds entitling the movant to the award.” FED. R. CIV. P.

 54(d)(2)(B).

         Here, PSAE seeks $32,839.20 in nontaxable costs related to data storage expenses

 for documents for this case (Doc. 234, p. 9). PSAE fails to specify the statute, rule, or other

 grounds entitling it to nontaxable costs. PSAE does not rely on 15 U.S.C. § 1117(a) because

 it does not specify which costs are recoverable or that a defendant can recover nontaxable

 costs. Rather, the statute states that “the plaintiff shall be entitled, subject to the provisions

 of sections 1111 and 1114 of this title, and subject to the principles of equity, to

 recover . . . the costs of the action.” Id. (emphasis added). While PSAE cites Northern

 District of Illinois Local Rule 54.3, which allows a party to file a fee motion for nontaxable

 expenses, that Local Rule obviously does not apply to this Court.18

         Even if there was a statute or rule entitling PSAE to nontaxable costs, PSAE has

 not provided adequate documentation. District courts have discretion in determining to

 what extent prevailing parties may be awarded costs. See Weeks, 126 F.3d at 945. Without

 descriptions or explanations for the data storage, the Court cannot discern whether these


 18This Court found three cases within the Seventh Circuit where parties bringing claims under the Lanham
 Act were awarded nontaxable costs. See Vito & Nick’s, Inc. v. Barraco, 2008 WL 4594347 (N.D. Ill. Oct. 10,
 2008); Hickory Farms, Inc. v. Snackmasters, Inc., 2008 WL 4542961 (N.D. Ill. Apr. 2, 2008); Ty, Inc. v. Softbelly’s,
 Inc., 2007 WL 734394 (N.D. Ill. Mar. 6, 2007), aff’d, 517 F.3d 494 (7th Cir. 2008). Notably, these cases come
 out of the Northern District of Illinois.


                                                  Page 34 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 35 of 41 Page ID #5184




 costs were reasonable, or even necessary. There is also no indication as to the number of

 documents stored or the rate at which PSAE was charged for storing the documents. See

 Ingram ex rel. Ingram v. Jones, 46 F. Supp. 2d 795, 800 (N.D. Ill. 1999) (denying plaintiff’s

 request for expenses based on failure to provide explanation for photocopies, messenger

 services, and faxes). Accordingly, PSAE is not entitled to nontaxable costs.

 E. Fees and Costs PSAE Did Not Incur or Pay

        EF asserts that PSAE “should not be permitted to collect costs and expenses paid

 by a third-party—here, EFELDF—because EFELDF would not be liable to pay the costs

 and expenses of [EF] if PSAE had been unsuccessful in this suit” (Doc. 240, p. 14). EF

 provides cases from state courts outside Illinois for this argument, but they are not

 persuasive.

        The Court has found one case from the Seventh Circuit which arguably in dicta

 pushes the notion that fees “actually paid in the ordinary course of . . . business” is strong

 evidence that a fee request is commercially reasonable. Medcom Holding Co. v. Baxter

 Travenol Laboratories, Inc., 200 F.3d 518, 520 (7th Cir.1999). But Medcom Holding Co. did not

 even deal with a federal fee-shifting statute. Instead, the case applied Illinois law and

 addressed whether the prevailing party is entitled to attorneys’ fees on the strength of an

 indemnity clause. Id. at 518-20.

        More importantly, the very case that cited Medcom Holding Co. for this notion does

 not help EF. In Lizak v. Great Masonry, Inc., the plaintiff’s attorneys had not received

 payment for their work on the case. 2010 WL 3001906, at *1 (N.D. Ill. July 29, 2010). The

 plaintiff also did not pay for out-of-pocket expenses incurred in the case. Id. Rather than


                                         Page 35 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 36 of 41 Page ID #5185




 denying the prevailing party attorneys’ fees and costs, the court calculated the

 appropriate amount of costs and attorneys’ fees and awarded that amount to the plaintiff

 directly. Id. at 7.

         It is possible that EF did not find cases more on point because the answer is

 obvious. See Christian v. St. Anthony Med. Ctr. Inc., 117 F.3d 1051, 1052 (7th Cir. 1997)

 (acknowledging that “[w]e cannot find a case on the question, but the answer seems

 obvious—maybe that’s why there are no cases . . . .”). Here, PSAE is permitted to collect

 costs and expenses. If not, then prevailing plaintiffs with contingency fee arrangements

 would not be awarded attorneys’ fees.

                                                 CONCLUSION

         For these reasons, Defendant PSAE’s Bill of Costs (Doc. 233) and Motion for

 Attorneys’ fees and Nontaxable Expenses (Doc. 234) are GRANTED in part and

 DENIED in part. PSAE is entitled to a total of $62,632.00 in attorneys’ fees. Plaintiff EF is

 ORDERED to pay PSAE’s costs in the amount of $6,018.65.19


 19In PSAE’s Motion for Attorneys’ Fees and Nontaxable Costs, PSAE requests that fees and expenses be
 assessed jointly and severely against EF and EF’s directors (Doc. 234, p. 10). PSAE cites no authority for this
 proposition. On its face, PSAE appears to have an argument as the Seventh Circuit has noted that fee-
 shifting statutes “do not specify with particularity those who may be called upon to shoulder . . . fee
 awards.” King v. Illinois State Bd. of Elections, 410 F.3d 404, 421 (7th Cir. 2005) (quoting Charles v. Daley, 846
 F.2d 1057, 1063 (7th Cir. 1988)) (citations omitted). Further, several courts recognize that a corporate officer
 can be liable for 35 U.S.C. § 285 fees when the officer is personally responsible for the exceptional acts. See
 My Health, Inc. v. ALR Techs., Inc., 2020 WL 122933, at *4 (E.D. Tex. Jan. 10, 2020) (collecting cases).

 Not only is PSAE being awarded fees under a different statute, but also EF’s directors were dismissed from
 this case pursuant to Rule 21 because they were not properly joined in this action under Rule 20 (Doc. 187).
 “Rule 21 dismissals are retroactive, [ ] and the complaint is read as if the dismissed party had never been
 included . . . .” Dexia Credit Local v. Rogan, 629 F.3d 612, 621 (7th Cir. 2010) (citing Newman-Green, Inc. v.
 Alfonzo-Larrain, 490 U.S. 826, 829 (1989); LeBlanc v. Cleveland, 248 F.3d 95, 99 (2d Cir. 2001)). Due process
 requires that the parties be named and given the opportunity to respond. See Applied Materials, Inc. v.
 Multimetrixs, LLC, 2009 WL 1457979, at *5 (N.D. Cal. May 26, 2009) (recognizing that due process requires
 that principals “be named as parties and given the opportunity to respond and be heard before being


                                                 Page 36 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 37 of 41 Page ID #5186




         IT IS SO ORDERED.

         DATED: October 30, 2020


                                                           ___________________________
                                                           NANCY J. ROSENSTENGEL
                                                           Chief U.S. District Judge




 subjected to a judgment of personal liability”); Ulead Sys., Inc. v. Lex Computer & Mgmt. Corp., 151 F. Supp.
 2d 1192, 1208 (C.D. Cal. 2001), vacated and remanded on other grounds, 351 F.3d 1139 (Fed. Cir. 2003)
 (recognizing the president “must be named a party to the action in order to be liable under Section 285”);
 cf. Nelson v. Adams USA, Inc., 529 U.S. 460, 468 (2000) (holding that due process was violated by amending
 judgment to impose liability for fees on an individual simultaneously with amendment of pleadings, and
 noting that “[p]rocedure of this style has been questioned even in systems, real and imaginary, less
 concerned than ours with the right to due process”). Allowing fees to be assessed against EF’s directors
 when they are no longer parties to the action would violate due process.



                                               Page 37 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 38 of 41 Page ID #5187




                                              APPENDIX A

Invoice                   Potential Docket Entries & Items from PSAE’s Bill of Costs that Could Illustrate
             Fees
Dates                     Riezman Berger’s Work
                          9/23/2016 - Filed MTD
10/21/2016   $7,408.50
                          10/17/2016 - Joint Discovery Report
11/14/2016   $2,145.00    None
12/19/2016   $2,319.00    12/2/2016 - Worked with Spencer Fane on ESI Protocol.
1/19/2017    $3,284.00    None
                          2/6/2017 - Answer Amended Complaint
2/14/2017    $7,698.50
                          2/9/2017 - Discovery Dispute Conference
3/16/2017    $22,889.00   None
                          3/22/2017 - Discovery Dispute Conference
                          3/22/2017 - Motion for Protective Order
4/17/2017    $36,849.25
                          3/31/2017 - Motion for leave to file counterclaims
                          4/6/2017 - Discovery Dispute Conference held
                          4/26/2017 - Hearing held before Magistrate Judge Daly
                          5/4/2017 - Counterclaims filed
6/14/2017    $45,228.50
                          5/12/2017 - Joint Motion for Leave to File Amended Scheduling Order
                          5/16/2017 - Hearing held before Magistrate Judge Daly
                          6/19/2017 - Motion for Extension of Time to File Response to EF’s Motion to Dismiss
7/14/2017    $60,351.95   for Lack of Jurisdiction
                          7/5/2017 - Memorandum in opposition to EF’s Motion to Dismiss

9/12/2017    $10,012.00   None
                          9/22/2017 - Joint Motion to Amend/Correct Scheduling Order
10/25/2017   $10,376.50   10/19/2017 - Discovery Dispute Conference
                          10/30/2017 - Motion for Discovery Memorandum In Support of the Common
11/9/2017    $18,277.00   Interest Doctrine
                          11/15/2017 - Discovery Dispute Conference
12/8/2017    $13,643.50   None
1/23/2018    $10,516.00   None
2/23/2018    $252.00      2/15/2018 - Appeal of Magistrate Judge Decision
3/27/2018    $11,266.50   3/16/2018 - Response to Status Report
4/24/2018    $17,198.50   None
                          5/9/2018 - Response in Opposition to EF’s Motion for Contempt
5/18/2018    $2,550.00    5/29/2018 - Motion Hearing held in front of Magistrate Judge Daly
6/13/2018    $31,718.00   6/4/2018 - Memorandum in Opposition to EF’s Motion for Contempt
7/16/2018    $11,625.50   None
10/18/2018   $2,638.00    None
11/15/2018   $3,311.50    None
                          12/12/2018 - Motion and Memorandum in Support for Judgment on the Pleadings
12/13/2018   $3,185.50    12/13/2018 - Motion and Objection to Magistrate Judge’s Order on November 29,
                          2018

                          12/28/2018 - Memorandum in Opposition regarding EF’s Motion Seeking in
1/23/2019    $17,411.90   Camera Review of Certain Documents Remaining on the Privilege Log



                                             Page 38 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 39 of 41 Page ID #5188




2/19/2019   $9,155.00     2/11/2019 - Motion for Protective Order
3/13/2019   $14,757.50    None
                          3/25/2019 - Deposition of Kathleen Sullivan;
4/12/2019   $36,183.50    3/27/2019 - Deposition of Rosina Kovar;
                          3/29/2019 - Deposition of Cathie Adams;
                          4/23/2019 - Response to Order on Motion for in Camera Review of Certain
5/9/2019    $26,973.50    Documents
                          5/9/2019 - Deposition of Eunie Smith
6/6/2019    $35,172.00    5/10/2019 - Deposition of Carolyn McLarty
                          6/10/2019 - Motion for Protective Order Regarding Continued Deposition of
7/11/2019   $23,619.00    Kathleen Sullivan;
                          7/9/2019 - Motion hearing held in front of Magistrate Judge Daly

                          7/26/2019 - Consent Motion for Extension of Time to File Response/Reply;
8/12/2019   $9,713.00     8/6/2019 - Response to Motion to Quash PSAE’s subpoena duces tecum to EFF
                          9/3/2019 - Memorandum in Opposition re EF’s Motion under Rule 56(d).
9/17/2019   $3,351.00

10/8/2019   $866.50       9/18/2019 - Reply to Response to Motion for Summary Judgment.
11/7/2019   $1,238.00     None. Perhaps, this bill is for the attorneys reviewing this Court’s orders.
12/5/2019   $4,565.50     12/2/2019 - Rule 26 (a)(3) Disclosures, Designations, and Objections by PSAE
1/7/2020    $3,421.00     12/12/2019 - Motion hearing held in front of this Court.
2/7/2020    $286.00       None. Perhaps, this bill is for the attorneys reviewing this Court’s orders.
3/13/2020   $680.00       3/16/2020 - Helped with Motion for Contempt under Rule 45 against EFF
Total       $522,137.60




                                              Page 39 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 40 of 41 Page ID #5189




                                            APPENDIX B

    Date of                                     Date of
               Stobbs    Description of                      Elster
    Stobbs                                      Elster                Description of Elster’s time
               Time      Stobbs time                         Time
     Entry                                      Entry
                         Deposition of Eunie                          Deposition of Eunie Smith in
   5/9/2020        4.2                            5/9/2020      3.8
                         Smith in PSAE                                PSAE
                         Review Ed Martin
                                                                      Review Ed martin deposition in
  5/29/2020        4.3   & John Schlafly         5/30/2020      5.3
                                                                      Mad co
                         depositions
                                                                      Review Ed martin deposition
                                                  8/1/2020      3.4
                                                                      for use of MSJ
                         Review Eagle Trust
                         Fund documents;
                         research how other
                         organizations are
                         set up and
                                                                      Review of Madison Co. Filings,
                         organized in the
                                                                      EF bylaws, solicitation
  6/14/2020        3.8   country to try to       7/23/2020        6
                                                                      materials claim of unfair
                         locate experts who
                                                                      competition
                         can give an opinion
                         of PSAE members
                         being able to
                         compete with Eagle
                         Forum
                         Review depositions
                                                                      Review of Bruce Schlafly PSAE
   9/3/2020        4.1   including Bruce         7/24/2020      5.9
                                                                      deposition
                         Schlafly
                         Review filings in                            Preparation for 12/12 hearing;
                         PSAE case and                                preparation for potential oral
  12/11/2020       3.1   discovery to           12/11/2020      1.5   argument on one or more
                         prepare for status                           pending motions; review case
                         conference                                   file
                         Court Appearance                             Court hearing re:
  12/12/2020       2.1   in PSAE; review        12/12/2020      2.7   pretrial/status conference;
                         filings in PSAE                              travel to IL; client meeting
    Time                                        Time
                  21.6                                         28.6
  Duplicated                                    Duplicated




                                          Page 40 of 41
Case 3:16-cv-00946-NJR Document 249 Filed 10/30/20 Page 41 of 41 Page ID #5190




                                         APPENDIX C

   Date of Stobbs    Stobbs
                                                    Description of Stobbs’s time
       Entry          Time
    6/18/2020          0.7    Review discovery related to PSAE emails
                              Review pleadings & timelines; review depositions of John Schlafly to find
     6/29/2020        2.6
                              inconsistencies; review PSAE pleadings
     8/14/2020        2.6     File Review of PSAE pleadings
                              Review PSAE file; telephone conference with John Schlafly, Henry Elster
    10/25/2020        2.6
                              and Randy
    10/28/2020        0.9     Review PSAE file and motions filed in PSAE
    11/23/2020         4      Begin review of PSAE discovery documents
    11/24/2020        3.7     Review discovery documents in PSAE case
    11/25/2020         2      Review discovery in PSAE

    11/26/2020        6.4     Review pre-trial order in PSAE; review discovery; review docket and
                              pleadings

    11/28/2020        1.2     Review filings in PSAE case; review discovery and begin to assimilate for
                              pre-trial order
    11/30/2020        1.6     File Review of PSAE
     12/4/2020         2.3    Review discovery in PSAE
  Vague Time Total    30.6




                                         Page 41 of 41
